DETAILED ACTION
Claims 1-21 are pending before the Office for review.
In the response filed November 23, 2020:
Claims 1, 3-14. 14-18 and 20 were amended.
No new matter is present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10, 12-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over BAI et al (CN 106000246 as evidenced by the machine translation) in view of LI et al (Investigation of Selective Etching Mechanism and Its Dependency on the Particle Size in Preparation of Hollow Silica Spheres) and DECOLA et al (WO 2015/189402 as evidenced by English equivalence U.S. Patent Application Publication 2017/0119688).
With regards to claim 1, Bai discloses a method of synthesizing a hollow nanoparticle comprising: providing a plurality of silica core particles (Paragraphs [0011]-[0012]); coating the plurality of silica cores with a mesoporous shell to form a plurality of mesoporous coated silica core particles (Paragraph [0012]); etching the plurality of discloses loading he particles with doxorubicin).
Bai does not explicitly disclose wherein each of the plurality of silica core particles comprise a diameter within a range of about 600 nanometers to about 30 nanometers and coating the plurality of silica core particles with a surfactant based shell wherein the coating the plurality of silica core particles comprises providing tetrahedral orthosilicate (TEOS) and bis[3-(triethyoxysilyl)propyl] disulfide (BTESPD).
Li discloses a method of synthesizing a hollow nanoparticle comprising providing solid silica microspheres with an average diameter of 170 and 210 nm (Pages 2-3) which renders obvious wherein each of the plurality of silica core particles comprises a dimeter within a  range of about 600 nanometers to about 30 nanometers wherein a mesoporous silica shell is formed around the plurality of silica core particles to form a plurality of mesoporous coated silica core particles and etching the plurality of mesoporous coated silica core particles with an aqueous solution of sodium carbonate and water to remove the silica core particle from the plurality of mesoporous coated silica core particles forming a plurality of hollow mesoporous particles (Pages  2-3). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to optimize the silica core particles diameters to amounts including a diameter of about 600 nm to about 30nm in order to provide a hollow interior with an outer shell of a desired thickness as taught by the modified teachings of Bai (Li Pages 9-10, MPEP 2144.05(II))
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Bai to include the particle size as rendered obvious by Li because the reference of Li discloses that such particle sizes allows for the effective removal of the core while retaining the mesoporous silica shell (Page 10 Conclusion) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired hollow nanoparticle using the silica core particle as rendered obvious by Li. MPEP 2143D
DeCola discloses a method of synthesizing a disintergratable core/shell silica particle comprising providing a plurality of core particles; coating the plurality of core particles with a surfactant based shell wherein the coating the plurality of silica core particles comprises providing tetrahedral orthosilicate (TEOS) and bis[3-(triethyoxysilyl)propyl] disulfide (BTESPD) (Paragraphs [0002], [0056], [0149], [0197]-[0200]). As such Bai as modified by Li and DeCola renders obvious coating the plurality of silica core particles with a surfactant based mesoporous shell to form a plurality of mesoporous coated silica core particle, wherein coating the plurality of silica core particles comprises providing tetrahedral orthosilicate (TEOS) and bis[3-(triethyoxysilyl)propyl] disulfide (BTESPD).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Bai to include the surfactant based coating as rendered obvious by DeCola because the reference of DeCola discloses that such coating provides for nanoparticles having improved stability, improved vivo delivery characteristics and the ability to withstand hard environment conditions and preserve their active conformation (Paragraph [0012]) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired hollow nanoparticle using the surfactant based coating as rendered obvious by DeCola. MPEP 2143D
With regards to claims 2-4, the modified teachings of Bai discloses the inclusion of sodium carbonate wherein the concentration is in amounts sufficient to etch the silica core wherein a hollow structure cannot be obtained at a low concentration of etching agent because at a lower temperature and concentration the etching agent would decrease the diffusion rate of the of the sodium carbonate molecules in the etching system and reduce or prevent the reaction between the silica and sodium prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to optimize the concentration of sodium carbonate to amounts including Applicant’s claimed amount of a range of about 650 mg to about 2000 mg per about 10 mL of deionized water, about 1450 mg to about 1600 mg per about 10 mL of deionized water or about 1540 mg per about 10 mL of deionized water in order to effective etch the silica core particle to form the hollow structure as rendered obvious by the modified teachings of Bai. (Li Page 3 Col. 2, Page 7 Col. 1 MPEP 2143D)
With regards to claims 5-6,
With regards to claims 7-9, the modified teachings of Bai discloses wherein the etching can be done over a period of time such as 2, 4 and 6 hrs (Li Page 3) or as long as 12 hrs or 14 hrs (Li Page 6-7, 9) which overlaps applicant’s claims amount of wherein the etching is performed between a time range of about three hours to about twenty four hours. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I) The modified teachings of Bai further discloses wherein the etching time is adjusted to form the desired hollow silica spheres without obvious etching of the mesoporous silica shell (Li Page 10 Conclusion). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) MPEP 2144.05(II) Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to optimize the etching time of the plurality of the mesoporous coated silica core particles to amounts including Applicant’s claimed amount of about 8 hours to about 9 hours in order to effecting form the desired hollow silica spheres without obvious etching of the mesoporous silica shell as taught by the modified teachings of Bai (Li Page 10 Conclusion, MPEP 2144.05(II)).
With regards to claim 10, the modified teachings of Bai renders wherein the surfactant based mesoporous shell comprises one or more of a Si-O-Si-C-C-C-S-S-C-C-C-Si-O-Si bond or a Si-O-Si bond coated on a surface of the plurality of silica core discloses forming a hybrid SiO2 layer including a surfactant source).
With regards to claim 12, the modified teachings of Bai renders obvious wherein coating the plurality of silica core particles with surfactant based mesoporous shell comprises providing the TEOS and the BTESPD simultaneously (DeCola Paragraphs [0197], [0200]).
With regards to claim 13, the modified teachings of Bai teaches wherein the ration between TEOS and BTESPD is different values include 70/30, 50/50, and 40/60 to get the desired coating (DeCola Paragraph [0200]) which overlap Applicant’s claimed amount of within a range of about 1% TEOS to about 99% BTESPD to about 80% TEOS to about 20% BTESPD. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claim 15,  the modified teachings of Bai discloses wherein etching the plurality of mesoporous coated silica core particles with the aqueous solution comprises vigorously stirring during the entire etching process in order to effectively etch the core (Li Page 3 Col. 1). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) MPEP 2144.05(II) Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to optimize the stirring speed to amounts including Applicant’s claimed amount of about 400 revolutions per minute (RPM) to about 1600 revolutions per minute (RPM) in order to 
With regards to claim 16, the modified teachings of Bai renders obvious wherein diffusing the payload into the plurality of hollow mesoporous particles results in a plurality of payload filled hollow mesoporous particles and a plurality of non-payload filled hollow mesoporous particles, wherein the payload has a loading efficiency of between amounts such as 55.84 to 94.37% (Paragraphs [0019], [0116]) which renders obvious wherein about 90% or greater of the plurality of hollow mesoporous particles are payload filled hollow mesoporous particles. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I)
With regards to claim 17, the modified teachings of Bai renders obvious wherein the surfactant based mesoporous shell comprises a thickness, wherein the thickness of the surfactant based mesoporous shell determines a rate of release of the payload (DeCola Paragraphs [0155], [0185]).
With regards to claim 18, the modified teachings of Bai renders obvious wherein the thickness of the shell is adaptable to deliver therapeutic interest at a controlled rate of release (DeCola Paragraph [0185]) wherein an increase in size and number of disulfide bonds increase the time before disintergration of the particles (DeCola Paragraphs [0221]-[0224]) rendering obvious the rate of release of the payload is slowed as a thickness of the surfactant based mesoporous shell increases.

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over BAI et al (CN 106000246 as evidenced by the machine translation) in view of LI et al (Investigation of Selective Etching Mechanism and Its Dependency on the Particle Size in Preparation of Hollow Silica Spheres) and DECOLA et al (WO 2015/189402 as evidenced by English equivalence U.S. Patent Application Publication 2017/0119688), as applied to claims 1-10, 12-13 and 15-18, in further view of WEI et al (U.S. Patent 6,696,258).
With regards to claims 11 and 14, the modified teachings of Bai renders obvious wherein coating the plurality of silica core particles with the surfactant based mesoporous shell further comprises coating with ethanol, water, and cetyltrimethylammonium bromide (Li Pages 2-3, DeCola Paragraph [0154]).
However the modified teachings of Bai are silent as to the inclusion of triethylamine.
Wei discloses a method of synthesizing mesoporous materials comprising including a catalyst such as base catalyst wherein the base catalyst includes triethylamine (Col. 9 lines 25-44).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to further modify the modified teachings of Bai to include the trimethylamine as rendered obvious by Wei because the reference of Wei teaches that catalyst aids in the hydrolysis reaction (Col. 9 lines 25-27) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired mesoporous material using the base catalyst of triethylamine as rendered obvious by Wei. MPEP 2143D

Allowable Subject Matter
Claims 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see pages 8-12 of Applicant’s response, filed November 23, 2020, with respect to the rejection(s) of claim(s) 1-18 under 103 have been fully considered and are persuasive. In particular, Applicant’s amendments has overcome the rejection of record. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of DECOLA et al (WO 2015/189402 as evidenced by English equivalence U.S. Patent Application Publication 2017/0119688).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502.  The examiner can normally be reached on 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713